DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 13-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Silvestrini et al (US 2006/0271027 A1).
Re claim 9, Silvestrini et al teaches an ocular alignment system for aligning the optical axis of a subject’s eye with an optical axis of an ocular imaging device (see abstract) comprising:
a. a plurality of guide lights (see 0143-0152 and reference numerals 1016 and 1016’); and


Re claim 10, Silvestrini et al teaches wherein the one or more baffle further comprises one or more slits, configured to allow passage of light along the alignment path (see numerals 34, 38, 0109).
Re claim 11, Silvestrini et al teaches wherein the plurality of baffles or guide lights are adjustable to control a z-axes focal point to the subject’s eye (see 0143-0152).
Re claim 13, Silvestrini et al teaches wherein a set of the plurality of guide light is only visible when the eye is aligned along the x, y and z axes with respect to the optical path of the ocular imaging device (see paragraph 0166).
Re claim 14, Silvestrini et al teaches where the one or more guide light sources is positioned in the x-y plane at varying z-distance to optimize guide light path(s) to the subject (see paragraph 0143).
Re claim 15, Silvestrini et al teaches wherein the one or more guide light is only visible when the eye is aligned along the 9, n, and ¢ axes with respect to the optical path of the ocular imaging device (see paragraph 0143).
Re claim 16, Silvestrini et al teaches further comprising one or more indicator signals, wherein the one or more indicator signals indicates to the subject a direction of eye movement to achieve alignment (see paragraph 0152).
Re claim 17, Silvestrini et al teaches further comprising one or more baffle to mask the one or more indicator signal from view of the subject such that the one or more indicator signal 
Re claim 18, Silvestrini et al teaches further comprising a coaxial light, visible to the subject when coarse alignment is achieved (see 0144 coaxial rays).
Re claim 19, Silvestrini et al teaches a method of aligning a subject’s eye with an optical axis of an ocular imaging device (see abstract) comprising: a. providing a first set of guide lights along the optical path between the subject’s eye and the ocular imaging device (see 0143-0152 and reference numerals 1016 and 1016’); and b. providing one or more baffle, configured to mask the first set of guide lights from view of the subject such that first set of guide lights is only visible to the subject when the eye of the subject is aligned with the optical axis of an ocular imaging system (see mask disclosure 0143-0152).
Re claim 20, Silvestrini et al teaches wherein the first set of guide lights is visible to the subject when the subject’s eye is in alignment along a x-axis with respect to the optical axis, the method further comprising: a. providing a second set of guide lights, visible to the subject when the subject’s eye is in alignment along a y-axis with respect to the optical axis (see 0143-0152 and reference numerals 1016 and 1016’); and b. wherein when the first set of guide lights and second set of guide lights are simultaneously visible to the subject, the subject’s eye is in alignment with the z-axis (see 0143-0152).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10694945. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is nearly identical to the other in fact using claim 1 as an example the first claim includes the housing, guide assemblies, body, channel, guide light and baffle disclosures with different wording but substantially similar scope. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9814386. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is nearly identical to the other in fact using claim 1 as an example the first claim includes the housing, guide assemblies, body, channel, guide light and baffle disclosures with different wording but substantially similar scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872